Citation Nr: 0028231	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  97-14 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right 
knee disability from December 1, 1995 to February 11, 1997, 
and from March 1, 1998 to July 28, 1998.

REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes to Board of Veterans' Appeals (Board) from 
a May 1996 RO decision that denied an increased rating for 
the veteran's service-connected right knee disorder.  At the 
time the right knee condition was rated 20 percent, effective 
from December 1, 1995, when a temporary total convalescent 
rating (38 C.F.R. § 4.30) based on July 1995 right knee 
surgery was discontinued.  In September 1997 the RO increased 
the schedular rating for the veteran's right knee condition 
to 30 percent, effective from December 1, 1995.  The appeal 
for a higher rating continues.  

The veteran was admitted for right knee surgery on February 
11, 1997, and was given a temporary total convalescent rating 
that was eventually extended through February 1998.  He 
underwent additional right knee surgery in July 1998 and the 
RO assigned another temporary total convalescent rating 
effective from July 28, 1998.  The RO has extended the 
temporary total convalescence rating on several occasions; it 
was ultimately extended through May 2000 (he had additional 
surgery in July 1999).  In April 2000 he had a right total 
knee replacement and is currently entitled to a total 
schedular rating for the knee replacement through June 2001.  
38 C.F.R. § 4.71a, Code 5055.  

In view of the foregoing, the issue for appellate review is 
entitlement to a rating in excess of 30 percent for the right 
knee disability from December 1, 1995 to February 11, 1997, 
and from March 1, 1998 to July 28, 1998.

The Board notes that the veteran recently claimed a total 
compensation rating based on individual unemployability.  As 
the RO explained to him in an August 2000 letter, an 
individual unemployability claim is premature, since he is 
currently assigned a total rating on a schedular basis, and 
he may claim an individual unemployability rating if and when 
his total schedular rating is terminated.


FINDINGS OF FACT

From December 1, 1995 to February 11, 1997, and from March 1, 
1998 to July 28, 1998, the veteran's right knee disability 
was manifested by severe instability, as well as by arthritis 
with slight limitation of motion.


CONCLUSIONS OF LAW

From December 1, 1995 to February 11, 1997, and from March 1, 
1998 to July 28, 1998, the veteran's right knee disorder was 
30 percent disabling based on instability, plus 10 percent 
disabling based on arthritis with limitation of motion.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2000); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5257, 5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Army from April 1969 
to April 1971, during which he injured his right knee.

In August 1971, the RO granted service connection and a 
noncompensable rating for residuals of a right knee sprain.

In April 1987, the RO increased the rating for the service-
connected right knee condition to 10 percent.

Records from the Guthrie Clinic and Robert Parker Hospital 
show that the veteran injured his right knee when he slipped 
on ice in December 1993 while working as a mail carrier.  In 
April 1994, he underwent right knee debridement for 
chondromalacia of the patella and a partial tear of the 
posterior medial meniscus at Robert Parker Hospital.  The RO 
subsequently increased the rating for the service-connected 
right knee condition to 20 percent and assigned a temporary 
total convalescent rating based on hospitalization and 
surgery from April 1994 through July 1994.

A February 1995 MRI of the right knee showed mild 
degenerative changes and an abnormality of the medial 
meniscus.  

A May 1995 VA examination of the right knee noted slight 
instability, degenerative changes, and range of motion from 0 
to 130 degrees.

The veteran was admitted to Robert Parker Hospital in July 
1995 for a right medial meniscectomy.  The RO assigned a 
temporary total convalescent rating from July 18, 1995 
through September 1995 and, with later extensions of the 
temporary total convalescence rating, through November 1995.

Follow up treatment records from Dr. Cohen at Guthrie Clinic 
show the veteran had discomfort and tenderness in the right 
knee in August and September 1995.

An October 1995 functional capacity report from Robert Parker 
Hospital noted that the veteran's work as a postal carrier 
involved a significant amount of walking and climbing stairs.  
It was the opinion of the therapist that the veteran could 
perform the ambulatory aspects of his job, but that climbing 
stairs and walking on uneven surfaces and having to deal with 
threatening dogs would facilitate the degenerative process in 
his right knee.

In October 1995 the Dr. Cohen noted that the veteran 
continued to have complaints of pain.  He had range of motion 
from 0 to 135 degrees with medial tenderness and 
patellofemoral grating, but with no clear-cut synovitis or 
instability.  It was felt the veteran might have 
patellofemoral arthritis.

In January 1996 the veteran filed a claim for an increased 
rating for his right knee condition.  It was reported that he 
had returned to work in a light duty capacity.  [Later rating 
action increased the right knee disability rating to 30 
percent under Code 5257, effective December 1, 1995 (after a 
temporary total convalescent rating ended).]

A March 1996 outpatient report from the Guthrie Clinic notes 
that the veteran was having some problems walking his route 
as a mail carrier.  It was felt that as a result of his 
arthritis he might never be able to fully perform his duties 
as a letter carrier carrying his heavy bag for the prescribed 
time. 

An April 1996 VA compensation examination, it was noted that 
the veteran continued to work as a mail carrier.  There was 
no significant swelling or effusion of the right knee.  
Sensation and strength were intact throughout the knee.  
There was mild instability to anterior drawer's sign and to 
valgus stress testing.  Range of motion was from -5 degrees 
to 95 degrees.  The diagnosis was status post right knee 
injury with chondromalacia of the patella and right medial 
meniscus tear resulting in debridement and partial medial 
meniscectomy. 

A May 1996 MRI of the right knee showed synovial effusion and 
an apparently frayed medial meniscus.  At the Guthrie Clinic 
in May 1996, it was noted that he complained of catching in 
the knee.  A previous MRI was reviewed.  It was felt the 
veteran had patellofemoral arthritis.  Bracing, exercises, 
and medications were recommended.  In July 1996 it was 
reported that the veteran was working on semi-light duty, but 
he still had pain with any activity.  The veteran wanted to 
have additional surgery.  In August 1996, it was noted that 
that the veteran continued to have knee pain, locking and 
giving way.

The veteran testified at a hearing at the RO in September 
1996.  He said that he had constant right knee pain and was 
unable to complete his regular job as a mail carrier (walking 
8 to 10 miles a day).  He said he was on limited duty.  He 
reported that he had instability and a problem with stairs. 

At the hearing, the veteran submitted a September 1996 
statement from a doctor at Geisinger Medical Clinic who 
reported that the veteran should seek sedentary employment 
and no longer be a mail carrier outside.  Functional 
instability of the right knee was noted.  The doctor 
suggested surgical options should the veteran's symptoms 
persist.

A November 1996 orthopedic evaluation for the U.S. Postal 
Service noted the veteran said he could not play sports or 
walk any distance.  It was noted that he worked full time and 
iced down his knee because it tended to swell towards 
nighttime.  He walked without any serious limp.  He had 
reasonable stability in the medial collateral and lateral 
collateral ligaments but some laxity in the lateral aspects 
of the knee and a sag indicating some posterior cruciate 
insufficiency in the right side.  The diagnoses included 
chondromalacia of the right patella with 2 debridements, 
postoperative meniscectomy on the right, and posterior 
cruciate insufficiency in the right.  

A December 1996 VA orthopedic examination noted there was 
definite instability in the right knee.  Deep knee bending 
could be done only to 50 percent because of pain and 
instability.  The veteran could go from an erect position to 
a 90-degree angle of his knees, but no further.  X-rays of 
the knees showed mild patellofemoral degenerative changes.  

The veteran was admitted to Robert Parker Hospital on 
February 11, 1997 for a high tibial osteotomy of the right 
knee due to arthritis.  [The RO subsequently granted a 
temporary total convalescent rating from February 11, 1997 
through February 1998.]  Records from the Guthrie Clinic show 
follow-up treatment in 1997.  In October 1997 it was noted 
that that he was joining a health club to increase his right 
leg strength.  In November 1997 it was noted that that his 
quadriceps were much stronger.  He was scheduled to see Dr. 
Fanelli (from Geisinger clinic) for possible reconstruction 
of his posterior cruciate ligament.

In a November 1997 record from Geisinger clinic (for 
workman's compensation), it was noted that that the veteran 
had had a successful high tibial osteotomy and had a custom 
knee brace, which made his knee stable.  The doctor suggested 
that the veteran return to working some capacity.

A December 1997 record from Guthrie Clinic notes that the 
veteran had range of motion of the right knee from 0 to 125 
degrees.  It was reported that the right knee brace did not 
completely control instability of the knee.  It was noted 
that Dr. Fanelli would not consider further surgery because 
of the veteran's workman's compensation status.  

A January 1998 Guthrie Clinic record notes that, with regard 
to the right knee, there were complaints of instability, a 
positive posterior drawer sign, range of motion from 0 to 120 
degrees, and arthritis.

A February 1998 evaluation at Guthrie Clinic for possible 
right knee surgery notes the veteran had a positive drawer's 
sign and positive varus stress testing.  It was noted that 
that veteran might require a total knee arthroplasty.

In February 1998 Dr. Cohen from the Guthrie Clinic reported 
that the veteran could not return to work as he was awaiting 
approval for surgery.

In March 1998 Dr. Suarez from the Guthrie Clinic reported 
that the veteran would be having surgery in the near future 
and after the surgery would be disabled for 4 months.

In March 1998 Dr. Cohen reported that the veteran was unable 
to work, that he required protective weight bearing, and that 
he would require additional surgery.  No date for the surgery 
was scheduled.  Later in March 1998 Dr. Cohen reported to an 
insurance company that the veteran could not return to work 
as a carrier because he need to have protected weight 
bearing.  The doctor also said that the veteran was incapable 
of non-strenuous work, but failed to fill in responses to 
questions as to why the veteran could not engage in such 
work.  

In April 1998 Dr. Cohen reported that the high tibial 
osteotomy performed in February 1997 had healed 
satisfactorily and there were plans to proceed with a 
posterior cruciate ligament reconstruction.  

An April 1998 orthopedic re-evaluation for workman's 
compensation reviewed the medical evidence of record in 
detail.  The veteran reported that his right knee was 
unstable and caused 2 falls per week.  He reported that he 
had constant pain that interfered with his sleep and was 
aggravated by rising from a chair.  On examination he had a 
markedly antalgic gait.  He appeared comfortable sitting 
through the taking of his medical history.  There was 
tenderness along the medial aspects of the right knee.  He 
had active range of motion of 0 to 125 degrees with 
complaints of pain.  There was moderate crepitus, a positive 
drawer's sign, and mild laxity of the medial collateral 
ligament.  The diagnosis was status post contusion and sprain 
of the right knee with chondromalacia of the patella, medial 
meniscus tear and cruciate ligament instability, 
postoperative debridement, meniscectomy and high tibial 
osteotomy.  The examiner said that the findings of 
instability, effusion, and painful motion rendered the 
veteran disabled from normal employment, but would allow for 
sedentary work activity with an opportunity to change 
position as necessary.  

The veteran underwent additional right knee surgery on July 
28, 1998.  He had another right knee surgery in July 1999 and 
a total right knee replacement in April 2000.  Effective 
since July 28, 1998, a total rating for the right knee 
disability has been assigned based on either a temporary 
total convalescent rating (38 C.F.R. § 4.30) or based on the 
provisions of 38 C.F.R. § 4.71a, Code 5055 concerning knee 
replacement.

II.  Analysis

The veteran seeks an increase in a 30 percent rating for his 
service-connected right knee condition from December 1, 1995 
to February 11, 1997, and from March 1, 1998 to July 28, 
1998.  

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The RO has properly developed the 
evidence, and there is no further VA duty to assist the 
veteran with his claim.  38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A knee disability with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 when severe.  38 C.F.R. § 4.71a, Code 5257.  

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg flexion is rated 0 percent when limited to 60 degrees, 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees.  38 
C.F.R. § 4.71a, Code 5260.  Limitation of leg extension is 
rated 0 percent when limited to 5 degrees, 10 percent when 
limited to 10 degrees, 20 percent when limited to 15 degrees, 
and 30 percent when limited to 20 degrees.  38 C.F.R. § 
4.71a, Code 5261.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When there is 
arthritis with at least some limitation of motion, but to a 
degree that would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Separate ratings for knee instability and for knee arthritis 
with limitation of motion are permissible.  See VAOPGCPREC 9-
98 and 23-97.

With regard to the periods from December 1, 1995 to February 
11, 1997, and from March 1, 1998 to July 28, 1998, the 
evidence shows various degrees of right knee instability.  In 
assigning the 30 percent rating for the right knee condition 
during these periods of time, the RO has found there is 
severe instability, warranting a 30 percent rating under Code 
5257.  The Board will not upset this determination by the RO, 
even though it does not appear that right knee instability 
was always to a severe degree during such periods.  

As noted, VA General Counsel's opinions hold that, in 
addition to a knee rating for instability, a rating may be 
assigned for knee arthritis with limitation of motion.  
Medical records from these periods of time generally show the 
presence of arthritis of the right knee (although some of the 
earlier records are equivocal) and some limitation of motion.  
The degrees of reported right knee limitation of motion 
during these periods of time would not warrant a compensable 
rating under Codes 5260 and 5261, although there has been at 
least some limitation of motion plus arthritis and such 
supports a 10 percent rating under Codes 5003 and 5010.  
There is no probative evidence that pain on use of the joint 
resulted in additional limitation of motion as would support 
a higher rating under the limitation of motion codes.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In sum, for the periods from December 1, 1995 to February 11, 
1997, and from March 1, 1998 to July 28, 1998, the right knee 
disability is to be rated 30 percent based on instability, 
plus 10 percent based on arthritis with limitation of motion.  
The benefit-of-the-doubt rule has been considered in making 
this decision.  38 U.S.C.A. § 5107(b).   








ORDER

For the periods from December 1, 1995 to February 11, 1997, 
and from March 1, 1998 to July 28, 1998, the right knee 
disability is to be rated 30 percent based on instability, 
plus 10 percent based on arthritis with limitation of motion.  
To this extent the benefit sought on appeal is granted.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals



 

